Exhibit 10.36.1




NU LOGO




 

Northest Utilities Service Company

 

107 Selden Street, Berlin, CT 06037

 

P. O. Box 270

 

Hartford, CT 06141-0270

 

Tel: (860) 665-2440

 

Fax: (860) 665-2330

    

John Roman

  




March 1, 2006




Andrew Spence

Ameresco, Inc.

111 Speen Street

Suite 410

Frarningham, MA 01701




Re:

Stock Purchase Agreement, dated February 1, 2006, between Select Energy
Services, Inc. and Ameresco, Inc. (SPA)




Dear Andrew:




Section 10.01(d)(i) of the SPA provides the right for either party to the
agreement to terminate if the Closing has not occurred by March 3, 2006 (30
days). Based upon the current direction of our refinancing efforts, we believe
it makes sense for the right to terminate under this section to be extended for
an additional 30 days. In other words, neither party would have the right to
terminate under Section 10.01(d)(i) of the SPA until 60 days has lapsed from the
date of the agreement. If you agree, please have. an appropriate representative
from your organization execute the letter. If you have any questions, please
don't: hesitate to contact me.




 

Sincerely yours,

       

/s/ John Roman

 

John Roman

 

Director of Accounting, NUEI




Agreed and accepted by:










/s/ Andrew B. Spence

Name:  Andrew B. Spence

Title:  VP/CFO




cc:

Tim Huckaby, FMI

Peter Brown, NU

Lane Watson, DBH



